                                                                                     1    Law Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          SARAH M. WOOLSTON (SBN 320510)
                                                                                     3    3638 American River Drive
                                                                                          Sacramento, California 95864
                                                                                     4    Telephone:   (916) 978-3434
                                                                                          Facsimile:   (916) 978-3430
                                                                                     5
                                                                                          Attorneys for Defendant, COSTCO WHOLESALE
                                                                                     6    CORPORATION
                                                                                     7    SPINELLI, DONALD & NOTT
                                                                                          A Professional Corporation
                                                                                     8    ROSS R. NOTT (State Bar No. 172235)
                                                                                          601 University Avenue, Suite 225
                                                                                     9    Sacramento, CA 95825
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                          Telephone: (916) 448-7888
                                                                                    10    Facsimile: (916) 448-6888
                                                                                          Email: RossN@SDNLaw.com
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                          Attorneys for Plaintiff,
                                                                                    12    MARY BERKELEY
LAW OFFICES OF




                                                                                    13
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                    14
                                                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                                                    15
                                                                                          MARY BERKELEY,                                   Case No. 2:18-cv-02173-TLN-DB
                                                                                    16
                                                                                                             Plaintiff,                    STIPULATION AND ORDER RE:
                                                                                    17                                                     PHYSICAL EXAMINATION OF
                                                                                              v.                                           PLAINTIFF MARY BERKELEY
                                                                                    18

                                                                                    19    COSTCO WHOLESALE
                                                                                          CORPORATION, and DOES 1 to 25,
                                                                                    20    inclusive,
                                                                                                       Defendant.
                                                                                    21

                                                                                    22

                                                                                    23
                                                                                                Plaintiff MARY BERKELEY (“Plaintiff”) and Defendant COSTCO WHOLESALE
                                                                                    24
                                                                                         CORPORATION (“Defendant”) agree and stipulate that Plaintiff shall submit to a physical
                                                                                    25
                                                                                         examination pursuant to Federal Rules of Civil Procedure, Rule 35:
                                                                                    26
                                                                                                1.      A controversy exists regarding the physical condition of Plaintiff and good cause
                                                                                    27
                                                                                         exists for a physical examination of Plaintiff.
                                                                                    28

                                                                                                                                           1
                                                                                                      STIPULATION RE: PHYSICAL EXAMINATION OF PLAINTIFF MARY BERKELEY
                                                                                     1           2.      The examination will be conducted for the purpose of determining the nature and
                                                                                     2   extent of Plaintiff’s physical injuries.
                                                                                     3           3.      The scope of the examination will be the physical injuries at issue in litigation,
                                                                                     4   including, but not limited to, right ankle, neck, back, bilateral wrist and bilateral shoulder injuries.
                                                                                     5           4.      The physical examination will be conducted by Michael R. Klein, Jr., M.D.,
                                                                                     6   F.A.C.S., M.R.K. of Medical Consultants—the independent medical exam physician retained by
                                                                                     7   Defendant. Attached to this stipulation as Exhibit A is a true and correct copy of Dr. Klein’s
                                                                                     8   Curriculum Vitae setting forth his qualifications and background.
                                                                                     9           5.      The date and time for the physical examination will be August 7, 2019 at 10:00
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10   a.m.
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11           6.      The location for the examination is: Medical Consultants, 6555 Coyle Ave., Suite
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12   235, Carmichael, CA 95608.
LAW OFFICES OF




                                                                                    13           7.      Dr. Klein’s contact information is: Phone (916) 863-7301 and Fax: (916) 863-7206.
                                                                                    14           8.      It is further stipulated that Defendant will be responsible for the fees associated
                                                                                    15   with this examination.
                                                                                    16           9.      However, Plaintiff agrees to reasonably comply with Dr. Klein’s cancellation
                                                                                    17   policy and must advise Defendant if she is unable to attend the examination at least five days
                                                                                    18   (exclusive of weekends and holidays) before the examination.
                                                                                    19

                                                                                    20                                                           SPINELLI DONALD NOTT

                                                                                    21   DATED: August 6, 2019                                 BY: /s/ Ross Nott, Esq.                  dd
                                                                                                                                                  ROSS NOTT, ESQ.,
                                                                                    22                                                            Attorney for Plaintiff, MARY BERKELEY
                                                                                    23    DATED: August 6, 2019                                  MATHENY SEARS LINKERT & JAIME LLP
                                                                                    24

                                                                                    25                                                           BY: /s/ Matthew C. Jaime, Esq.
                                                                                    26                                                             MATTHEW C. JAIME, ESQ.,
                                                                                                                                                   Attorney for Defendant, COSTCO
                                                                                    27                                                             WHOLESALE CORPORATION

                                                                                    28

                                                                                                                                             2
                                                                                                       STIPULATION RE: PHYSICAL EXAMINATION OF PLAINTIFF MARY BERKELEY
                                                                                     1                                          ORDER
                                                                                     2

                                                                                     3          Pursuant to Plaintiff and Defendant’s STIPULATION RE: PHYSICAL EXAMINATION
                                                                                     4   OF PLAINTIFF MARY BERKELEY and for good cause shown, the above STIPULATION RE:
                                                                                     5   PHYSICAL EXAMINATION OF PLAINTIFF MARY BERKELEY is accepted, adopted, and
                                                                                     6   made the Order of the Court.
                                                                                     7

                                                                                     8          IT IS SO ORDERED.
                                                                                     9
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                         Dated: August 7, 2019
                                                                                    10
                                                                                                                                           Troy L. Nunley
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11                                                     United States District Judge
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                                                                     3
                                                                                                     STIPULATION RE: PHYSICAL EXAMINATION OF PLAINTIFF MARY BERKELEY
                                 CURRICULUM VITAE

                           Michael R. Klein, JR., M.D., F.A.C.S.
                              M.R.K. Medical Consultants


6555 Coyle Avenue, Suite 235                                       Carmichael, California 95608
916/863-7301                                                               Fax: 916/863-7206
EDUCATION:

          University of Miami School of Medicine, Miami, Florida
             September, 1963 - June, 1966 - M.D.
          Drexel University, Philadelphia, Pennsylvania
             September, 1959 - June, 1963 - M.S. Anatomy
          University of Missouri at Kansas City, Missouri
             January, 1958 - June, 1959 - B.S. Biology
          University of Kansas, Lawrence, Kansas
             September, 1955 - January, 1958
          Westport High School, Kansas City, Missouri
             September, 1952 - June, 1955


POST GRADUATE TRAINING AND EXPERIENCE:

          Rotating Internship, USAF Hospital Scott, Scott AFB, Illinois
              July, 1966 - July, 1967
          General Medical Officer, Rhein-Main Air Base, Germany
              August, 1967 - July, 1971
          Chief, Dispensary Services, Rhein-Main Air Base, Germany
              July 1969 - July 1971
          Orthopedic Surgery Residency, Wilford Hall USAF Medical Center, Lackland AFB,
          Texas
              July, 1971 - July, 1975
          Staff Orthopedic Surgeon, USAF Hospital Mather, Mather AFB, California
              July, 1975 - July, 1977
          Private Practice, Orthopedics, July 1977 to Present
              Subspecialty - Baromedicine.


ACADEMIC APPOINTMENTS:

             Clinical Professor, Department of Orthopaedic Surgery
             University of California Davis, Sacramento Medical Center, appointed 1999
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                              Page 2



           Facilitator, Resident Journal Club
              Department of Orthopedics
              UCD-School of Medicine
              January 1999 to present

           Instructor, Applied Medical Principles Course
              University of California, School of Medicine, Davis, California
              November 8, 15, & 29, 2001
              November 15, 22 & December 1, 2002
              May 12, 19 & 26, 2005
              May 11, 18, & 25, 2006

DIRECTORSHIP/BOARD POSITIONS

           Northern California Orthopedic Centers, Inc.
              Medical Director, January 1995 – January 1997
              Board of Directors, January 1995 – September 1999

           California Physicians Alliance, Inc.
               Board of Directors, January 1996 – September 1999
               Chairman – Contracts and Capitation Committee

           Adesso Medical Specialty, Inc.
              Director, Orthopedic Division, May 1996 – February, 1999

           Mercy Court Condominium Association
              6600 Mercy Court, Fair Oaks, California, 2000 –2004

CONSULTANT POSITIONS

           Eskaton Care Center - Manzanita
              Associate Medical Director for Rehabilitation, 06/01/08 – 12/31/08
              Carmichael, CA 95608

           Physicians’ Review Network, Phoenix, AZ
              Orthopedic Consultant, 06/01/08 – 12/31/09


           Consultants Medical Group, Las Vegas, NV 89102
              Orthopedic Consultant 09/01/05 - present

          Network Medical Review, Rockford, IL
             Orthopedic Consultant, 06/01/09 – 12/31/09
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                     Page 3



          Shriners Hospital for Children, Sacramento, CA
             Orthopedic Consultant for Biannual Screening Clinics for Scoliosis & Cerebral Palsy

REVIEWER POSITION

           Journal of Bone & Joint Surgery, Needham, MA 2009 – Present.

           Contributor/Facilitator – SpineConnect
           North America Spine Society 2015 – Present



HONORS/AWARDS

           Outstanding Clinical Faculty Member for 2011-2012 Academic Year
           Department of Orthopedic Surgery, University of California, Davis

           United States Air Force Commendation Medal, July 1971
           Drug Abuse Control Officer, Rhein-Main Air Base, Germany, 1969-1971

EDITORSHIP:

       WebMD- 2008
          Rotator Cuff Tears
          Exercise
          Back Pain
          Spinal Disk Problems
          Sprains/Strains
          Tendonitis
          Understanding Dislocation
          Gout
          Understanding Fractures
          Understanding Spondylitis
       WebMD- 2009
          Knee Injuries
          Back Pain
          Osteoporosis
          Ankylosing Spondylitis
          Stress Fractures

HOSPITAL APPOINTMENTS:
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                  Page 4



           Mercy San Juan Medical Center, Carmichael, California
              Consulting Staff
           Mercy San Juan Surgery Center, Carmichael, California
              Active Staff

COMMITTEE WORK:
       North American Spine Society, Burr Ridge, Il
       Member 2009-present
       Evidence-based Medicine Committee,2016 - present
       Professional Ethics Committee,2017 - present

           North American Spine Society – SpinePAC –Co-Chair Advisory Committee,2017


           Sacramento-El Dorado Medical Society - Member, Medical-Legal Committee
              January 1, 1990 - January 1994; January, 1995 - 2015
           Mercy San Juan Medical Center - By Laws
              1982-1984; 1990-1994
           Sacramento-El Dorado Medical Society - Peer Review Committee
              1993-1994
           Mercy San Juan/Mercy American River, Chairperson, Judicial Review Comm.
              April 5, 1994
           Mercy San Juan Medical Center, Secretary/Treasurer of the Medical Staff
              April, 1988-April, 1990
           Mercy San Juan Medical Center, Member, Medical Executive Committee
              1983-1991, 1998-2000
           Mercy San Juan Medical Center, Member, Surgical Perioperative Committee
              1997-2000
           Mercy San Juan Medical Center, Chairman, Department of Surgery
              1983-1985
           Mercy San Juan Medical Center, Surgery committee
              1979-1988
           Mercy San Juan Medical Center, Medical Director, Hyperbaric Unit
              1982-1987
           Mercy San Juan Medical Center, Chairman, Orthopedic Subsection
              1979-1981
           Mercy San Juan Medical Center, Intensive Care Committee
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                     Page 5



               1977-1980
           Mercy San Juan Medical Center, Planning Committee
              1983-1987
           Mercy San Juan Medical Center, Associate Director, Disability Evaluation Center of
              Northern California, 1984-1986
           Mercy San Juan Medical Center, Member, Finance Committee
              1986-April, 1991
           Mercy San Juan Medical Center, Member, Joint Surgical Practice Committee
              1989-2000
           Mercy San Juan Medical Center, Member, Laser Committee
              1990-1992
           Mercy San Juan Medical Center, Member, Library and Education Committee
              1989-1992
           Mercy San Juan Medical Center, Member, Physicians Health Committee
              January 2000 –December, 2005
              Chairperson, January 2006- Present
           Mercy San Juan Medical Center, Member, Interdisciplinary Practice Committee
              January 2000 – 2004
              Vice Chair, January, 2002 –2004
           Sacramento County Trauma Audit Committee
              September, 1991 - September, 1996
           Mercy San Juan Medical Center, Director of Orthopaedic Trauma
              (Level II Trauma Center), September 1996 – September 1999
COMMUNITY SERVICE:

           Mosaic Law Congregation, Sacramento, California
             Built stage sets and light; performed the role of Mordcha in “Fiddler on the Roof”,
              February 1979.

           Mosaic Law Congregation, Sacramento, California
             Built stage sets and performed the role of Vinnie in “The Odd Couple”, February
              1981

           Temple Or Rishon, Orangevale, California
             Building Committee, January 1996 – October 2000

        Temple Or Rishon, Orangevale, California
          Technical Director, “Purimspiel Tonight”, February, 2001
PUBLIC SERVICE FOR NATIONAL ORGANIZATIONS:
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                        Page 6




           American College of Surgeons, Committee on Applicants, Northern California,
             October 16, 2000 –June 2006

           California Orthopedic Association
               Facilitator for MOC re-certification; questions based on OKU-9
               February 2009

           North American Spine Society:
           August 3, 2017 – Co-hosted SpinePAC dinner,Los Angeles,CA
                            Speaker: Congressman Raul Ruiz, MD
           January 25,2018 – Co-hosted SpinePAC dinner, San Francisco,CA
                            Speaker: Congressman Ami Bera, MD
           May 31, 2018 – Co-hosted SpinePAC dinner, Scottsdale,AZ
                            Speaker: Congressman


MEETING AND COURSES ATTENDED/CONTINUING MEDICAL EDUCATION:

January 1972                Instructional Course Lectures, American Academy of Orthopedic
                            Surgeons Meeting, Washington, D.C.

January, 1972               American Society for Surgery of the Hand, Washington, D.C.

June 2-17, 1972             Prosthetics-Orthopedics Course, UCLA, Los Angeles, California

September, 1972             Symposium on the Hand, Brooke Army Medical Center, San Antonio,
                            Texas

November, 1972              Society of Military Orthopedic Surgeons, Portsmouth, Virginia

February, 1973              Instructional Course Lectures, American Academy of Orthopedic
                            Surgeons Meeting, Las Vegas, Nevada

February, 1973              American Society for Surgery of the Hand, Las Vegas, Nevada

September, 1973             What’s New in Orthopedics, San Antonio, Texas, A.A.O.S.

September 24, 1973 -        Orthopedic Pathology Course, Air Force Institute of Pathology,

November 6, 1973            Washington, D.C.

January, 1974               Instructional Course Lectures, American Academy of Orthopedic
                            Surgeons’ Meeting, Dallas, Texas

January, 1974               American Society for Surgery of the Hand, Dallas, Texas
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                        Page 7



January, 1974               Clinical Orthopedic Society, San Antonio, Texas

November, 1974              Society of Military Orthopedic Surgeons, Colorado Springs, Colorado

November, 1974              Upper Extremity Trauma: Pitfall and Complications, San Antonio,
                            Texas, A.A.O.S.
February, 1976              Instructional Course Lectures, American Academy of Orthopedic
                            Surgeons’ Meeting, New Orleans, Louisiana
April, 1976                 Common Foot Problems, A.A.O.S., Sacramento, California,
April, 1976 -               Orthopedic Pathology Course, Kaiser Hospital, Oakland, California,
September, 1976             (weekly)     James Johnston, M.D.
February, 1977              Instructional Course Lectures, American Academy of Orthopedic
                            Surgeons’ Meeting, Las Vegas, Nevada
February, 1977              American Society for Surgery of the Hand, Las Vegas, Nevada
February, 1977              American Hip Society, Las Vegas, Nevada
March, 1977                 Internal Fixation of Fractures, ASIF, South Lake Tahoe, California
April 6-8, 1978             Musculoskeletal Trauma: Present State of the Art, San Francisco,
                            California, A.A.O.S.
April 24-27, 1978           Primary and Revision Arthroplasty of the Hip, A.A.O.S. Surgeons,
                            Three-Day Course, Hyatt Hotel, Incline, Nevada
May 20, 1978                American College of Surgeons, Northern California Chapter Meeting,
                            San Francisco, California
December 13-15, 1978        Practical Treatment of Hand, Wrist and Forearm Problems, San
                            Antonio, Texas, A.A.O.S.
February 22-27, 1979        American Academy of Orthopedic Surgeons, San Francisco, California
June 7-9, 1979              Fourth Annual Conference on Clinical Application of Hyperbaric
                            Oxygen, Long Beach, California
November 26-30, 1979        The Adult Hip and Knee, Hyatt Regency Hotel, Los Angeles,
                            California, A.A.O.S.,
February, 1980              Completed SESAP III, sponsored by the American College of
                            Surgeons
June 11-13, 1980            Fifth Annual Conference on Clinical Application of Hyperbaric
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                       Page 8



                            Oxygen, Long Beach, California, Memorial Hospital Medical Center of
                            Long Beach
February, 1981              American Academy of Orthopedic Surgeons, Las Vegas, Nevada,
June, 1982                  Sixth Annual Conference on Clinical Application of Hyperbaric
                            Oxygen, Medical Center of Long Beach
October 3, 1981             Hyperbaric Medicine Symposium, III, Sacramento, California,
                            sponsored by Sacramento Hyperbaric Medicine
June, 1982                  Seventh Annual Conference on Clinical Application of Hyperbaric
                            Oxygen, Medical Center of Long Beach
July 23-24, 1982            University of California, Irvine, Second Annual Course on External
                            Fixation, Hoffman and Ace-Fischer Techniques, Anaheim, California
1983, 1984                  Self-Assessment Education, Sponsored by A.A.O.S.
March 24 & 26, 1983         Surgical Application of Hyperbaric Oxygen, New York, New York
November 15, 1983           Immediate Stabilization of Open Fractures, the UCD Experience,
                            Sacramento, California
June 22, 1984 -             Ninth Annual Conference on Clinical Application of Hyperbaric
July 15, 1984               Oxygen, Acapulco, Mexico
August 19-22, 1984          Eighth International Congress on Hyperbaric Medicine, Long Beach,
                            California
January 27-30, 1985         Winter Symposium of Clinical Application of Hyperbaric Oxygen,
                            Porter Memorial Hospital, Denver, Colorado
October 25, 1986            Advanced Technologies in Total Knee Replacement, Hyatt Hotel,
                            Miami, Florida
November 21, 1987           Diabetes and the Insensitive Foot: “Medical and Podiatric
                            Management,” California College of Podiatric Medicine
May 3-5, 1990               Revision Arthroplasty of the Hip and Knee, Registry Resort, Phoenix,
                            Arizona
May 19, 1990                American College of Surgeons, Northern California Chapter Meeting,
                            Management and Diagnosis of Thrombo-embolism, PARC 55 Hotel,
                            San Francisco, California
June 10-15, 1990            “Issues of Law and Medicine” - American College of Emergency
                            Physicians; University of Hawaii
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                      Page 9



December 2-6, 1990          The Government Institute, Maui Marriott Hotel, Maui, Hawaii
November 2-9, 1991          The 13th International Seminar on Operative Arthroscopy, U.C.L.A.,
                            Kauai, Hawaii
May 2-3, 1992               “The Cutting Edge of Total Knee Arthroplasty” - Southern California
                            Orthopedic Institute, Carlsbad, California
August 14-15, 1992          “Total Hip and Knee Arthroplasty: Issues of the 90's” - Education
                            Design, Napa, California
October 31, 1992 &          The 14th International Seminar on Operative Arthroscopy - U.C.L.A.,
November 7, 1992            Maui, Hawaii,
February, 1993              American Academy of Orthopedic Surgeons 60th Annual Meeting,
                            San Francisco, California
May 20-21, 1994             New Techniques and Technologies in Total Hip Replacement,
                            A.A.O.S., San Francisco, California
May 21, 1994                QME Examination Review Course, Medical Management Institute,
                            San Francisco, California
January 21-22, 1995         “Taking Charge”; A.A.O.S., Scottsdale, Arizona
April 19-23, 1995           Current Perspectives of Trauma, A.A.O.S., Santa Fe, New Mexico
February 12-17, 1997        A.A.O.S. Annual Meeting, San Francisco, California
October 4-10, 1998          Orthopaedic Trauma Association, Annual Meeting, Vancouver, B.C.,
                            Canada
November 3-5, 2000          “Review and Update for Practicing Orthopedic Surgeons”, A.A.O.S.,
                            Seattle, Washington
June 21-22, 2001            Graduate Research Symposium, UCD Medical Center
                            Sacramento, California
October 31 -                North American Spine Surgery Conference,
November 3, 2001            Seattle, Washington
July 27-31, 2003            “Spine Across the Sea, 2003”, ,North American Spine Society, Maui,
                            Hawaii
November 16-19, 2005        Advanced Diagnosis and Treatment for Neck and Back pain,
                            American Back Society, San Francisco, CA
November 16-19, 2005        Pain Management, American Back Society, San Francisco, CA
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                     Page 10



April 25-27, 2006           Musculoskeletal MRI, Educational symposia, Las Vegas, NV
July 27, 2007               Shoulder to Hand: Hot Topics in 2007, California Pacific Medical
                            Center, San Francisco, CA
August 24, 2007             Recognizing and Responding to Bioterrorism and Other, Public Health
                            Emergencies, Texas Dept of State Health Services
August 26, 2007             Pathogens on a plane: The XDR-TB case in the age of bioterror, AHC
                            Media LLC, Atlanta, GA
August 26, 2007             Dark Vision: Medical countermeasures against the next wave of
                            bioterror. AHC Media LLC, Atlanta, GA
January 7-10, 2008          Creativity and Madness Conference,       Marriott Wailea Beach
                            Resort, Maui, Hawaii
January 13-16, 2008         Orthopedics Today: Total Joint and Sports Medicine, Westin Maui
                            Resort, Maui, Hawaii
March 5-9, 2008             American Academy of Orthopedic Surgeons, San Francisco, CA.
                            Instructional Course Lectures: Cervical Spine: Neck Pain &
                            Radiculopathy; Traumatic Injuries of the Cervical Spine;
                            Pathopysciology & Treatment of Lumbar Spinal Stenosis; and Lumbar
                            Spine: The Herniated Disc

August 15-16,2008           AO Management of the Geriatric Fracture Patient; Omni Hotel, San
                            Diego, Ca

September 10,2008           Telling the Whole Truth: Orthopedists as Expert Witnesses and The
                            Grievance Process. American Academy of Orthopedic Surgeons

January 1, 2008             Medscape AMA PRA Category 1 Credit

February 25, 2009           A.A.O.S. Annual Meeting, Las Vegas, NV

June 17-20, 2009            San Diego Shoulder 26tth Annual Meeting

July 29, 2009               Western Orthopaedic Association Annual Meeting

November 10, 2009           North American Spine Society 24th Annual Meeting, San Francisco

May 14 – 15, 2010           Nevada Orthopedic Society Annual Meeting, Las Vegas, NV

November 18-20, 2010        AAOS Board Maintenance of Certification Preparation & Review
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                    Page 11




February 18, 2011           AAOS Annual Meeting, San Diego, California
November 2-5, 2011          North American Spine Society Annual Meeting 26th Chicago, ILL

November 18, 2011           Masters In Trial: Presented by the Sacramento Valley Chapter of the
                            American Board of Trial Advocates.

December 8-9, 2011          52nd Annual Meeting: Association of Defense Counsel of Northern
                            California and Nevada.

February 7, 2012            American Academy of Orthopaedic Surgeons 2012 Annual Meeting –
                            San Francisco

July 30- Aug 2,2012         North American Spine Society 2012 Annual meeting Kauai, Hawaii
                            (Topics, lectures & discussions of meetings upon request)

November 18, 2012            Masters In Trial: Presented by the Sacramento Valley Chapter of the
                             American Board of Trial Advocates.

December 6-7,2012           53rd Annual Meeting: Association of Defense Counsel of Northern
                            California and Nevada.

May 31-June 1, 2013          8th Annual UCSF Spine Symposium, San Francisco, CA

November 15, 2013            Masters In Trial: Presented by the Sacramento Valley Chapter of the
                            American Board of Trial Advocates

January 19-23, 2014          Orthopedics Today, Maui, Hawaii

May 30-31, 2014              9th Annual UCSF Spine Symposium, San Francisco, CA

November 21, 2014            Masters In Trial: Presented by the Sacramento Valley Chapter of the
                            American Board of Trial Advocates- Defense Expert

January 18-22, 2015           Orthopedics Today, Kauai, Hawaii

March 24-27, 2015            Annual Meeting: American Academy of Orthopedic Surgeons
                             Las Vegas, NV


March 28, 2015               Federation of Spine Association Meeting, Las Vegas, NV
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                       Page 12



May 5, 2015                  Medical Marijuana: From Theory to Practical Application. University of
                             Nevada School of Medicine; Las Vegas, NV.


February 4-6,2016            Cedars-Sinai Medical Center 15th Annual Symposia On Current
                             Concepts in Spinal Disorders, Caesar’s Palace, Las Vegas, NV


August 24, 2016             Essentials of Addiction Medicine, Anaheim, CA


October 25-29, 2016         North American Spine Society, Annual Meeting. Boston, MA


February 22-26, 2017        North American Spine Society, Winter Summit Meeting, Park
                            City, UT.

                            Paraplegic Pitfalls:
                            Medical Management of Chronic Pain after Spinal Cord Injury.
                            Indications and Outcomes for Spinal Cord Stimulators for Chronic
                            Pain in Spinal Cord Injury.
                            Charcot Spinal Arthropathy-Definition, Incidence and Treatment.
                            Surgical Management: Case-based Panel Discussion.

                            Minimally Invasive Surgery Symposium:
                            Expandable Cages in MIS Surgery.
                            Robotic Spine Surgery: Is it Gimmick or Is There Value?
                            Image Guidance and Intraoperative Navigation for MIS.
                            MIS for Treatment of Spine Tumors.
                            Minimally Invasive spine Surgery for Adult Spinal Deformity.

                            Medical Session: Cervical Spondylosis/Stenosis:
                            Differential Diagnosis, Patient Selection and Advanced Procedural
                            “Pearls”.
                            Imaging: Differential Diagnosis, Masqueraders, Correlation of
                            Finding with Symptomatic Disease.
                            Physical Therapy: Evidence-based v Experienced-based approach.
                            Cervical Epidural Steroid Injections: Do the Benefits Outweigh the
                            Risks?
                            New Surgical Technologies.

                            Adult Deformity Symposium:
                            Spinal Pelvic Alignment: Understanding of Parameters and Patient
                            Outcomes.
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                     Page 13



                            What is the Role of Computer-Assisted Software (i.e. Surgimap)?
                            Normal L5-S1 Disc: Can I stop at L5? Or Do I need to go to the
                            Pelvis?
                            Case Presentation for Panel-Strategies for Deformity Correction.



                            Thoracic Pain:
                            Differential Diagnosis, Prevalence, Aging Population, History and
                            Physical Exam Findings.
                            Imaging: Differential Diagnosis, Masqueraders, Correlation of
                            Finding with Symptomatic Disease.
                            Physical Therapy: Evidenced-based v Experienced-based
                            Approach.
                            Injections: Do they Work? Risk v Benefit.

June 24, 2017               Seattle Science Foundation 5th Annual One Spine Masters Course.

                            Spinal Deformity: Getting to a 3D Perspective.
                            Cranoiovertebral Junction (Occipit- Cervical Stabilization),
                            Indications, Techniques, Pearls and Pitfalls.
                            Subaxial Cervical Spine Anatomy, Hands-on Demonstration.
                            Spine Navigation.
                            Vertebrectomy, Hands-on Demonstration.
                            Anatomy of the Lumbar Plexus.
                            Adult Deformity Correction Techniques.
                            Advancements in Robotic Assisted Spine Surgery.
                            Osteotomy, Hands-on Demonstration.
                            Vertebral Column Resection, Hands-on Demonstration.
                            The Value of a Complications Database in Spine Surgery.
                            Management of Degenerative Adult Scoliosis.
                            Spinal Cords Tumors
                            Automated Systems Approach to Optimizing Surgical Outcomes.
                            Iliosacral Screw Fixation, Hands-on Demonstration.
                            Panel Discussion: Challenging Case Presentation.
                            Hands-on Cadaver Lab.

July 26-29, 2017            North American Spine Society Summer Spine Meeting.

                            Symposium: Workup of Mimicking Pathology.
                            Introduction: Prevalence and Diagnostic Confidence.
                            Neck and Shoulder Pain: Presentation, Diagnosis and Conservative
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                   Page 14



                            Treatment.
                            Surgical Perspective to Neck and Shoulder Pain with Case
                            Presentation.
                            Hip Spine Syndrome: Presentation, Diagnosis, and Conservative
                            Treatment.
                            Surgical Perspective to Hip Spine Syndrome with Case
                            Presentation.

                            Abstract Presentations: Cervical Spine.
                            Demographic and Surgical Risk Factory for Dysphagia Associated
                            with ACDF Surgery. A 7-Year Study of 732 Consecutive
                            Surgeries.
                            Comparative-Effectiveness of Single-Level Anterior Cervical
                            Discectomy and Fusion versus Posterior Cervical Foraminotomy
                            for Patients with Cervical Radiculopathy: Analysis from Quality
                            Outcome Database.
                            The Outcomes of Posterior Arthrodesis for Atlantoaxial
                            Subluxation in Down Syndrome Patients: A Meta-Analysis.
                            One- or Two-Level Treatment by Arthroplasty of Cervical
                            Degenerative Disease: Preliminary Results after Five Years
                            Postoperative Controls.
                            Prospective Clinical and Radiographic Assessment of the Cervical
                            Spine in Professional Rodeo Riders after Exposure to Greater than
                            10G linear Acceleration.
                            Effect of Neck-Related Disability Scores on Satisfaction with
                            Outcomes 12-Months after Elective Surgery for Cervical Spine
                            Degenerative Disease.
                            The Radiologic and Clinical Results of Multilevel Anterior
                            Cervical Discectomy and Fusion (ACDF) with Stand-Alone Cages.

                            Symposium: Cervical Myelopathy: Posterior Approaches.
                            Tricks and Pearls: Indications for Laminoplasty.
                            Anterior Approaches, Complications, Discussion.

                            Symposium: Spine Deformity:
                            What a General Surgeon needs to know.
                            Osteotomies to Correct Adult Spinal Deformity: When, Why and
                            How.
                            Minimally Invasive Approach and New Tchnology.
                            Management and Mitigation of Complications.
                            Case Debate.
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                   Page 15



                            Abstract Presentations: Thorocolumbar Surgery.
                            Key Drivers of Patient Satisfaction in Lumbar Spine Surgery
                            Setting.
                            3D Printed Pedicle Targeting Guide Provide a Safe, Reliable and
                            Accurate method for Placement of Pedicle Screws.
                            Multilevel Posterior Column Osteotomies for Sagittal Plane
                            Correction in the Management of Adult Degenerative Scoliosis.
                            Is there a Preoperative Morphine Equianalgesic Dose that Predicts
                            Ability to Achieve a Clinically Meaningful Improvement
                            Following Spine Surgery.

                            Oblique Lateral Lumbar Interbody Fusion (OLLIF):
                            A Comparative Study of Perioperative and Clinical Outcomes.
                            Assessment of Damage to the Iliopsoas Muscle from the Oblique
                            Lateral Interbody Fusion Approach.
                            Comparative Effectiveness Between Primary and Revision
                            Foraminotomy for the Treatment of Lumbar Foraminal Stenosis.
                            Long-Term (Minimum 10 Years) Clinical and Radiologic Results
                            in Single-Level Degenerative Lumbar Stenosis with Posterior
                            Dynamic Stabilization.

                            Symposium: Cervical Radiculopathy.
                            Disc Replacement: Indications, Complications, and Future.
                            Foraminotomy and Minimally Invasive Approach.
                            ACDF/Hybrid. Case Debate.

                            Symposium: Korean Spinal Neurosurgery Society MISS
                            Suggestion for Pure Lumbar Foraminal Stenosis Management.
                            Minimized Solution by Percutaneous Endoscopic Lumbar
                            Foraminotomy.
                            New Trial of MISS: Percutaneous Biportal Endoscopic Approach
                            for Lumbar Foraminal Stenosis.
                            Not Enough: A more Thorough Decompression Only by MED
                            Paraspinal Approach.
                            Not Stable: Proven Longevity for Efficacy by MIS-TLIF.

                            Symposium: Lumbar Stenosis/Spondylolisthesis.
                            Revision Surgery: Pearls and Tricks.
                            Complications and Management.
                            Case Debate.

                            Abstract Presentations: Basic Science.
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                    Page 16



                            Peptide Amphiphile Nano-Slurry as an Improved BMP-2 Carrier
                            for Spinal Arthrodesis.
                            Cigarette Smoke-Induced Inhibition of Osteogenesis Through
                            Involvement of the Aryl Hydrocarbon Receptor.
                            Skeletal Muscle Cell Oxidative Stress as a Possible Therapeutic
                            Target for Sarcopenia.
                            Anatomical Analysis of the Lumbar Segmental Artery in the
                            Oblique Lateral Interbody Fusion Approach Using Magnetic
                            Resonance Imaging.
                            Mechanical Diagnosis and Therapy: Benefits of Early Access
                            versus Delayed in Risk-Stratified Low Back pain Populations.
                            Modic Changes on Magnetic Resonance Imaging and Endplate
                            Remodeling on Computed Tomography after Posterolateral Fusion
                            Surgery.
                            The Impact of Immediate Post-Discharge Complications on
                            Hospital Consumer Assessment of Healthcare Providers and
                            Systems (HCAHPS) Survey Results in a Lumbar spine surgery
                            Population.
                            The Effect of Prior Surgery on Hospital Consumer Assessment of
                            Healthcare Providers and Systems (HCAHPS) Scores in Lumbar
                            Spine Surgery Patients.
                            Risk Factors of Proximal Junctional Kyphosis after Multilevel
                            Fusion Surgery: More Than Two-Years Follow-Up Data.

                            Symposium: Oncology.
                            Metastatic Spine Disease and Stability.
                            Primary Spine Tumors. XRT Strategies.
                            Case Debate.

October 7, 2017             Effective Functioning of Wellbeing Committees.
                            Cooperative of American Physicians Inc. Oakland, CA.

October 25-28, 2017         North American Spine Society’s 2017 Annual Meeting,
                            Orlando FL.
                            Interdisciplinary Spine Forum: Tandem Spinal Stenosis.
                            Symposium: Healthcare Reform 2.0.
                            Abstract Presentations: Lumbar Discectomy and Arthroplasty.
                            Abstract Presentations: Degenerative Spondylolisthesis and
                            Degenerative Scoliosis.
                            Symposium: Low Back Pain: Connections to Inflammation,
                            Movement, Neuromuscular Control.
                            Interdisciplinary Spine Forum: Restructuring and Integrating Spine
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                 Page 17



                            Care.
                            Moderator - Symposium: Spine Connect Presentations.
                            Section on Robotics and Navigation.
                            Interdisciplinary Symposium: Producing High-Value Care: The
                            Fundamental Missing Piece.
                            Interdisciplinary Spine Forum: Women’s Issues in Spine Care.
                            Abstract Presentation: Adult Deformity 1.
                            Symposium: The Opioid Predicament: Implications for Spine
                            Physicians and Surgeons.
                            Interdisciplinary Spine Forum: Military
                            Injury/Engineering/Biomechanics.
                            Abstract Presentations: Proximal Junction Kyphosis.
                            Symposium: From Gutenberg to Facebook: The Future of Scientific
                            Communication.
                            Abstract Presentations: Thoracolumbar Osteotomies and
                            Lumbosacral Fixation.
                            Symposium: What Lurks Beneath? The Link Between the Presence of
                            Occult Pathogens and Failed Surgery.

February 21-24,2018        North American Spine Society,14th Annual Evidence & Technology
                          Spine Summit, Park City, Utah

July 29 – August 2, 2018 North American Spine Society: Spine Across the Sea, Kauai, HI

September 26-29,2018        North American Spine Society, Annual Meeting, Los Angeles,CA



BOARD CERTIFICATION

          ❖ Diplomat – American Board of Orthopaedic Surgery, October 1976
PROFESSIONAL ORGANIZATIONS:
           ❖   Fellow, American College of Surgeons, October, 1979
           ❖   Fellow, American Academy of Orthopedic Surgeons, February, 1980
           ❖   Sacramento - Sierra Valley Medical Society
           ❖   California Orthopedic Association
           ❖   Western Orthopedic Association
           ❖   North American Spine Society

PRESENTATIONS:
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                      Page 18



           1. “The Role of the Mast Cell in the Coronary Circulation of the Dog” (Masters
              Thesis), Drexel University, June, 1963

           2. “Lymphatico-Venous Anastomoses: Experimental Study in the Dog”, Honorable
              Mention, Student Research Day, University of Miami School of Medicine, May,
              1965

           3. “Spontaneous Posterior Interosseous Nerve Palsy”, presented at the Society of
              Military Orthopedic Surgeons, Portsmouth, Virginia, November, 1972

           4. “Anatomy of a Medical-Legal Report”, presented to the Staff at Friday Afternoon
              Staff Conference, Mercy San Juan Medical Center, Carmichael, California,
              February, 1978

           5. Instructor, Seminar on Back Injuries, Roseville Community Hospital, Roseville,
              California, March 7, 1978

           6. Greater Sacramento Professional Standards Review Organization, Subject
              Discussed: “Orthopedics and the Review Nurse”. October, 1978

           7. Hyperbaric Oxygen, Moderator of Three-Hour Seminar at Roseville Community
              Hospital, Roseville, California. February 1, 1979

           8. Moderator, Hyperbaric Oxygen Seminar, Presented to the Staff at Mercy San Juan
              Medical Center, Carmichael, California. February 1, 1979

           9. “Management Open Tibial Fractures and Osteomyelitis”, presented September 12,
              1980, El Rancho Motor Inn, Sacramento, California, as part of a one-day seminar
              on Hyperbaric Oxygen

           10. “Osteomyelitis, the Extent of the Problem”, presentation to the Golden West
               Orthopedic Group Workshop, Red Lion Motor Inn, Sacramento, California, April
               30, 1982

           11. “Clinical Applications of Hyperbaric Oxygen”, presentation to the Medical Staff, John
               Muir Hospital, Walnut Creek, California, on Grand Rounds, May 2, 1982

           12. “Surgical Application of Hyperbaric Oxygen”, Thursday, March 24, 1983, Sutter
               General Hospital, Sacramento, California

           13. “Chronic Refractory Osteomyelitis in Crush Injury”, Trauma Seminar, Brookside
               Hospital, Richmond, California, April, 1983

           14. “Hyperbaric Oxygen for Use in Difficult Extremity Wounds”, presentation to the
               Greater Sacramento Society of Plastic Surgeons, May, 1983
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                      Page 19



           15. “Role of Hyperbaric Oxygen Therapy in the Management of Acute Trauma”, Trauma
               Seminar, June 11, 1983, Brookside Hospital, San Pablo, California

           16. “Utilization of Hyperbaric Oxygen in Healing of Segmental Defects in the Open Tibial
               Fractures”, presentation at the 8th International Congress on Hyperbaric Medicine,
               Long Beach, California, August 19-22, 1984

           17. “Utilization of Hyperbaric Oxygen in the Clinical Setting”, presentation to Medical
              Staff, St. Joseph’s Hospital, Stockton, California, at Ground Rounds, April, 1986

           18. “Clinical Indications for Adjunctive Hyperbaric Oxygen”, presented to the Sacramento
               Chapter of Medical Transcriptionists, Mercy San Juan Medical Center, November,
               1986

           19. “Orthopedic Overview of the Injured Worker”, presentation March 12, 1987 at
               Beverly Garland Hotel, Sacramento, California, at a Conference on “Rehabilitation
               Issues of the Injured Worker.”

           20. “Clinical Application of Hyperbaric Oxygen”, presentation to the Department of
               Otolaryngology, Grand Rounds, UCD Medical Center, March 27, 1987

           21. “Total Knee Arthroplasty”, presentation to “The Hipsters Club”, June 22, 1988 U.C.
               Davis Medical Center

           22. Instructor, IEA Class, Medical Management of Workers’ Compensation Claims,
               Continental Insurance Co. 11030 Sun Center Drive, Rancho Cordova, May 23, 1990

           23. “Total Hip and Knee Arthroplasty” - presentation to State Compensation Insurance
               Fund, Redding, California, March 6, 1992

           24. “Endoscopic Carpal Tunnel Surgery” - Capitol City Trial Lawyers Association, June 20,
               1993, Sacramento, California

           25. “Anatomy and Arthroscopic Surgery of the Knee” - Capitol City Trial Lawyers
               Association, Maui Hawaii, November 2, 1993

           26. “Indication and Timing of IME Referral” – Presented to California State
               Automobile Association, Redding, California, August 4, 2000

           27. “Indications for an IME”: Food for Thought, Matheny, Sears, Linkert & Long,
               March 7, 2003

           28. “Injury: An Interesting Word” – MRK Medical Consultants seminar, July 17, 2003,
               Radisson Hotel, Sacramento, California

           29. “Anatomy of a Medical/Legal Report and Timing of an IME” – MRK Medical
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                     Page 20



               Consultants seminar, July 17, 2003, Radisson Hotel, Sacramento, California
           30. Physician Burnout: “Why you are at risk and what you can do about it”: Grand
               Rounds: Mercy Hospital of Folsom, April 9,2014 and Mercy San Juan Medical
               Center, April 11,2014
           31. “The Aging Physician and Disruptive Behavior”. Presentation to Medical Executive
               Committee, Mercy San Juan Medical Center, June 4, 2015.
           32. Moderator, Symposium, SPINECONNECT , NASS Annual Meeting, October
               26,2016, Boston, MA.
           33. Physician Burnout, Disruptive Behavior and Physician Suicide, Friday Afternoon
               Conference Mercy San Juan Medical Center, Carmichael, March 31, 2017.
           34. Physician Burnout, Disruptive Behavior and Physician Suicide, Medical Executive
               Committee, Mercy San Juan Medical Center, Carmichael, May 17, 2017.
           35. Moderator, Symposium, SPINECONNECT , NASS Annual Meeting, October
               26,2017, Orlando,FL.
           36. Physician Burnout, Disruptive Behavior and Physician Suicide, Sierra Nevada
               Memorial Hospital, Grass Valley, CA. November 13, 2017.
           37. Physician Burnout, Who’s at Risk and What You Can Do About It. Presentation to
              Spouses & Significant Others; Dignity Health Retreat, Napa,CA, February 10,2018
           38. The Late Career Physician. Presentation to the MEC, Administrators and invited
               Guests,: Dignity Health Retreat, Napa,CA, February 10,2018.
           39. Osteoporosis: It’s origin,the extent of the problem, pathophysiology,diagnosis,
              Treatment and pro-active national and local educational programs.
              6th International GOSICON Fragility Fracture Network, September 6-9, 2018,
              All India Institute of Medical Science,New Delhi,India


PUBLICATIONS:

           Salvage of Infected Nonhealing Leg Fractures, published in Proceedings of the 8th
           International Congress on Hyperbaric Medicine, Sydney, Australia, March 1987
           Move Over, I’m Driving, Sacramento Medicine, publication of the Sacramento-El Dorado
           Medical society, two-part article published in the February and March issues. Topic
           covers physicians and the health care environment, with specific attention to physician
           viability in the changing health care marketplace.
           Evidence Based Medicine, Calif-Legal.com, June 2008.
CURRICULUM VITAE
Michael R. Klein, Jr., M.D., F.A.C.S.                                                    Page 21



MILITARY SERVICE:

September 1965 - July, 1977         Voluntary separation with the rank of Lt. Colonel
July, 1971                        Awarded Air Force Commendation Medal, July, 1971, for work
                                  as Drug Abuse Control Officer while stationed at Rhein-Main
                                  AFB, Germany, August, 1967 - July, 1971
June 1, 1990 – February 1, 1991 921st MASH, Sacramento, CA Philip Beck, Colonel, Medical
                                  Corps, USAR, Commander.
February 1, 1991 - April 28, 1991 Operation Desert Storm, Orthopedic Surgery Service, Brooke
                                  Army Medical Center, Fort Sam Houston, TX. Allan L. Bucknell,
                                  Colonel, Medical corps, USA, Chief, Orthopedic Surgery Service.
May 1, 1991 - May 4, 1993         921st MASH
May 5, 1993 to June, 1998         349th Contingency Hospital, 530 Airlift Drive, Travis AFB,
                                  California
June, 1998                        Lt. Col., USAFR (Retired)

LICENSURE:
                                                                DATE ISSUED
             California             C-31935                       12/19/69
             Nevada                 12723                         06/13/08
             Florida                1296 (inactive)               08/25/67
             BNDD                   AK 6704438                    01/23/86

SPECIAL QUALIFICATIONS:
        Qualified Medical Evaluator, State of California Division of Worker’s Compensation,
        September, 1994 – September 1998

                                                                               Revised 10/2/2018
